Case 2:20-cv-10483-AJT-APP ECF No. 28 filed 09/29/20       PageID.327    Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

JOHNNY TLAPANCO,

              Plaintiff,                         Case No. 2:20-cv-10483
                                                 District Judge Arthur J. Tarnow
v.                                               Magistrate Judge Anthony P. Patti

MICHAEL J. BOUCHARD,
OAKLAND COUNTY, and
MICHAEL MCCABE,

           Defendants.
_________________________/

     ORDER DENYING DEFENDANTS’ MOTION FOR STAY OF
   DISCOVERY PENDING FINAL DISPOSITION OF DEFENDANTS’
MOTION TO DISMISS (ECF No. 15), GRANTING PLAINTIFF’S MOTION
     TO COMPEL DEPOSITION OF ASSISTANT PROSECUTING
ATTORNEY PAUL WALTON (ECF No. 21) and PROVIDING A LIMITED
 EXTENSION OF DISCOVERY AND OF PLAINTIFF’S DEADLINE FOR
               FILING A DISPOSITIVE MOTION

      A.     Background

      In Tlpanco’s prior lawsuit, which was based on the Fourth Amendment,

initiated in the Southern District of New York, but subsequently transferred to the

Eastern District of Michigan, this Court entered an order granting the Oakland

County Defendants’ motion for summary judgment, granting the New York City

Defendants’ motion for summary judgment, and denying Plaintiff’s motion for

summary judgment. Accordingly, the case was closed on March 13, 2019. See
Case 2:20-cv-10483-AJT-APP ECF No. 28 filed 09/29/20        PageID.328    Page 2 of 4




Tlapanco v. Elges et al., Case No. 2:16-cv-13465-AJT-APP (E.D. Mich.) (ECF

Nos. 63-64).

      However, Plaintiff filed an appeal, and, on August 12, 2020, the Sixth

Circuit affirmed in part and reversed in part this Court’s judgment. (ECF Nos. 69,

76.) Since then, the Sixth Circuit issued its mandate (ECF No. 79), and this Court

has re-opened the case and set a video status conference for October 6, 2020, in

part to “discuss the possible consolidation of this case with Tlapanco v. Bouchard,

et al., Case No. 2:20- cv-10483-AJT-APP[,]” (ECF No. 80, PageID.2040.)

      B.       Instant Matter

      Plaintiff initiated this lawsuit on February 25, 2020. As pleaded in his May

15, 2020 amended complaint, “[t]his lawsuit only pertains to the deprivation of

Plaintiff’s due process rights AFTER the dismissal of his first lawsuit.” (ECF No.

6, ¶ 23.) The sole cause of action alleges property deprivation in violation of the

Fourteenth Amendment. (Id., ¶¶ 31-33.)

      Pursuant to the Court’s June 22, 2020 scheduling order, discovery closed on

September 22, 2020, and dispositive motions are due on October 22, 2020. (ECF

No. 11.)

      C.       Pending Motions

      Currently pending before the Court are Defendants’ motions to dismiss and

for summary judgment (ECF Nos. 5, 8, 19), as well as two non-dispositive

                                          2
Case 2:20-cv-10483-AJT-APP ECF No. 28 filed 09/29/20         PageID.329    Page 3 of 4




motions: (1) Defendants’ motion for stay of discovery pending final disposition of

Defendants’ motion to dismiss (ECF No. 15), regarding which a response and

reply have been filed (ECF Nos. 16, 18); and, (2) Plaintiff’s motion to compel

deposition of APA Paul Walton (ECF No. 21), regarding which a response and

reply have been filed (ECF Nos. 25, 26). Additionally, Defendants filed a

statement of resolved and unresolved issues. (ECF No. 27.)

      Judge Tarnow has referred the non-dispositive motions to me for hearing

and determination. (ECF No. 22.) A video hearing was noticed for September 29,

2020, at which attorneys Solomon M. Radner and Robert C. Clark appeared. (ECF

No. 23.)

      D.     Order

      Having reviewed the motion papers and considered the oral argument of

counsel for the parties, and for the reasons stated by the Court on the record, all of

which are incorporated by reference as if fully restated herein, Defendants’ motion

for stay of discovery (ECF No. 15) is DENIED, and Plaintiff’s motion to compel

deposition (ECF No. 21) is GRANTED. Moreover, Discovery is extended until

Friday, October 30, 2020 for the limited purposes of Plaintiff conducting no more

than a 2 hour deposition of APA Walton and Defendants conducting a no more

than 1 hour deposition of Plaintiff. This is the only discovery permitted going

forward. Moreover, Defendants having already filed their dispositive motions,

                                           3
Case 2:20-cv-10483-AJT-APP ECF No. 28 filed 09/29/20       PageID.330   Page 4 of 4




Plaintiff is permitted up to and including Monday, November 23, 2020 by which

to file a dispositive motion.

      Finally, even though the Court is granting Plaintiff’s motion to compel, the

Court is not ordering payment of Plaintiff’s reasonable expenses, because “other

circumstances make an award of expenses unjust[,]” Fed. R. Civ. P.

37(a)(5)(A)(iii), as explained from the bench.

      IT IS SO ORDERED.

Dated: September 29, 2020
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




                                         4
